By the Court, Crockett, J.:
The action is to recover the possession of a fractional fiftyvara lot situate in the City of San Francisco, and bounded on three of its sides by streets. The verdict of the jury was in these words: “We, the jury in this cause, find a verdict in favor of the plaintiff for the possession of all the lands, being that portion of fifty-vara lot No. 6, in Block Ho. 214, colored in red and lying west of the Hill tract line, as laid down on a certain map filed this day in this cause; and we further find a verdict in favor of the defendant for all the *315land colored white and lying east of said Hill tract line, as appears by said above named map.” A judgment was entered in accordance with the verdict, and a copy of the map was annexed to and forms a part of the judgment and judgment roll.
This appeal is by the defendant, from the judgment, oil the judgment roll, and the only ground relied upon for a reversal of the judgment is that the verdict, in describing and locating the division line between the two parcels of land, awarded to the plaintiff and defendant, respectively, is too vague and uncertain to support the judgment. In support of this proposition, it is said that the line of the Hill tract is a mere imaginary line, and that the map furnishes no data for its correct location, nor for ascertaining the quantity of land awarded to the parties severally, or the precise location of either parcel. But we cannot assume that the line of the Hill tract is a purely ideal line, having no visible existence on the ground. For aught that appears, it may be defined by visible monuments, and its exact location may be a matter of notoriety in the vicinity. All the intendments are in support of the judgment, and there is nothing in the record to raise a reasonable doubt that the land awarded to the plaintiff and defendant, severally, can be located with entire precision.
Judgment affirmed.
Mr. Justice Temple did not participate in the foregoing decision.